Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormNo. S-8 (Nos. 333-137676, 333-148487, 333-156659) of Shutterfly, Inc. of our report dated February 23, 2009, except for the restatement described in Note 12 to the consolidated financial statements, and the matter described in the fourth paragraph of Management's Report on Internal Control over Financial Reporting (Restated), as to which the date is October 30, 2009, relating to the financial statements, financial statement schedules and the effectiveness of internal control over financial reporting, which appears in this Form 10-K/A. /s/ PricewaterhouseCoopers LLP San Jose, CA
